Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-12, 15-16 & 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “in the memory, the information on the correlation between the voltage and the residual capacity of the energy storage device is stored” recited in claims 11, 15 and 19 do not appear to further limit respective independent claims 1, 5 and 6.  For examining purpose, the Examiner consider the above limitations as “a memory in which information on a correlation between the voltage and a residual capacity of the energy storage device is stored”.  Dependent claims 12, 16 and 20 have similar issues.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 11-12, 15-16 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogane et al. (U.S. 2012/0133332 A1) in view of Ling et al.  (U.S. 2012/0133331 A1).

Regarding claim 1, Ogane et al. disclose energy storage device management apparatus as seen in Figs. 1-6 & claims 1-4 comprising: 
a voltage sensor 107 that detects a voltage of an energy storage device (battery 103); 
a memory (memory 111) in which information on a correlation between the voltage 107 and a residual capacity of an energy storage device 103 (or information on a correlation between the voltage and a converted SOC) which is a ratio of the residual capacity and a reference capacity  is stored (see pars. 0052-0057, 0105-0106 & 0109-0110, wherein residual and reference capacity are managed by unit 113 as capacity management system ); and 
an information processing unit (power control system  101 receiving output from memory 111 through storage capacity management system 113) , wherein the information 101 obtains a state of charge (SOC) of the energy storage device based on the voltage detected by the voltage sensor and the information stored in the memory 111 (see pars. 0127 & Fig. 14, wherein the intermediate storage capacity correcting unit 205 has an upper limit map voltage inducing part 401, a lower limit map voltage inducing unit 403, an upper and lower limit voltage width calculating part 405, an intermediate voltage difference calculating part 407, an upper and lower limit voltage ratio calculating part 409, an intermediate determination voltage ratio inducing part 411, a voltage ratio comparing part 413, and an intermediate SOC correction determination part 415), and the information processing unit determines a state of the energy storage device based on a comparison between state of charge obtained by the another method (see pars. 0125-0127 & 0132, wherein SOC correcting unit 203 compares the lower limit map voltage V1 and the terminal voltage V of the battery 103 (step S207). When the terminal voltage V is smaller than the lower limit map voltage V1 (the terminal voltage V<the lower limit map voltage V1), the operation flow proceeds to step S209 (another method), whereas when the terminal voltage V is equal to or larger than the lower limit map voltage V1 (the terminal voltage V the lower limit map voltage V1), a series of operations is ended. In step S209, the upper and lower limit SOC correcting unit 203 corrects the estimated SOC to the lower limit SOC).
Ogane et al. fail to disclose that the converted state of charge (SOC) is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device. 
In related art, US 2012/0133331 A1 to Ling et al.  discloses a battery management method, and more particularly, relates to a method for checking and see Figs. 1-4) for electric car battery wherein the converted SOC is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device (see pars. 0029-0031, a voltage difference and the output electric capacity difference at a reference residual capacity of the battery are calculated, and a point corresponding to a ratio of the two ratios and greater than a threshold value is used as a first characteristic point, wherein the ratio at the reference residual capacity and the ratio at the current sampling point position is based on reference capacity; the ratio of the two ratios of the difference if the threshold value is judged that the current sampling point is the first characteristic point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the residual capacity of the energy storage device taught by Ogane et al. to be a ratio of the residual capacity and a reference capacity as taught by Ling et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to enables the SOC to be acquired directly based on the voltage of the energy storage device to improve voltage sensor that detects a voltage of an energy storage device more accuracy (see Ling’s pars. 0043-0045).

As to claim 2, Ogane et al. disclose wherein the state of charge obtained by another method is a state of charge integrated based on measurement of current input into or output from the energy storage device (see the determination of one method part 415 vs comparing part 413 as seen in Fig. 15, par. 0132) .



    PNG
    media_image1.png
    499
    692
    media_image1.png
    Greyscale

As to claim 3, Ogane et al. disclose, wherein the information processing unit 101 further determines the state of the energy storage device from an amount of change in a voltage value of the energy storage device relative to an amount of change in the state of charge in a predetermined capacity more than the reference capacity and less than the residual capacity at the full charge the energy storage device via battery 103 (see par. 0101 & 0105, wherein the battery 103 can supply a predetermined or larger continuously outputted power to a load such as the electric motor M when the SOC stays within a predetermined range (20% to 80%). In the description that will be made below, a lower end value (20%) of the predetermined range or width of the SOC is referred to as a "lower limit SOC" and an upper end value (80%) is referred to as an "upper limit SOC." The charge and discharge cycle of the battery 103 is repeated between the upper limit SOC and the lower limit SOC. An internal resistance of the battery 103 when the SOC stays around the lower limit SOC increases as the SOC decreases. In addition, the internal resistance of the battery 103 when the SOC stays around the upper limit SOC increases as the SOC increases).
As to claim 4, the method of operating the storage capacity management system 113 is shown in the flowcharts of Ogane et al. Ogane et al. disclose  
obtaining a state of charge (SOC) of an energy storage device and a capacity obtained from a voltage of the energy storage device (see pars. 0100-0101); and
determining a state of the energy storage device based on a comparison between the state of charge in accordance with a capacity obtained from the voltage (see pars. 0105-0106) of the energy storage device and a state of charge obtained by another method in a region that the energy storage device has a capacity less than the reference capacity (see pars. 0137-0139 & 0142, wherein the battery 103 is the upper limit SOC and the lower limit SOC, the intermediate storage capacity correcting unit 205 corrects the estimated SOC of the battery 103 also when the SOC of the battery 103 stays at the value between the upper limit SOC and the lower limit SOC (the intermediate SOC). Consequently, the opportunity of correcting the SOC of the battery 103 is increased).
Ogane et al. fail to disclose the step wherein “obtaining a state of charge of an energy storage device based on a voltage detected by a voltage sensor and a ratio of a reference capacity” and “the energy storage device has a capacity equal to or less than the reference capacity where the capacity is less likely to deteriorate”. 
In related art, US 2012/0133331 A1 to Ling et al. discloses a battery management method, and more particularly, relates to a method for checking and modulating capacity and power of a battery (see Figs. 1-4) for electric car battery having a step of the residual capacity of the energy storage device is a ratio of the residual see pars. 0029-0031, a voltage difference and the output electric capacity difference at a reference residual capacity of the battery are calculated, and a point corresponding to a ratio of the two ratios and greater than a threshold value is used as a first characteristic point, wherein the ratio at the reference residual capacity and the ratio at the current sampling point position is based on reference capacity; the ratio of the two ratios of the difference if the threshold value is judged that the current sampling point is the first characteristic point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the taught by Ogane et al. to be as taught by Ling et al. One would be motivated to make such a modification in order to enables the SOC to be acquired directly based on the voltage of the energy storage device to improve voltage sensor that detects a voltage of an energy storage device more accuracy (see Ling’s pars. 0043-0045).

Regarding claim 5, Ogane et al. disclose an energy storage device management apparatus comprising: 
a memory (memory 111) in which information on a correlation between the voltage 107 and a residual capacity of an energy storage device 103 (or information on a correlation between the voltage and a converted SOC) which is a ratio of the residual capacity and a reference capacity  is stored (see pars. 0052-0057, 0105-0106 & 0109-0110, wherein the intermediate storage capacity correcting unit 205 has an upper limit map voltage inducing part 401, a lower limit map voltage inducing unit 403, an upper and lower limit voltage width calculating part 405, an intermediate voltage difference calculating part 407, an upper and lower limit voltage ratio calculating part 409, an intermediate determination voltage ratio inducing part 411, a voltage ratio comparing part 413, and an intermediate SOC correction determination part 415); and 
an information processing unit 101, wherein the information processing unit obtains a state of charge (SOC) of the energy storage device based on voltage detected by the voltage sensor and the information stored in the memory 111 (see pars. 0127 & Fig. 14, wherein the intermediate storage capacity correcting unit 205 has an upper limit map voltage inducing part 401, a lower limit map voltage inducing unit 403, an upper and lower limit voltage width calculating part 405, an intermediate voltage difference calculating part 407, an upper and lower limit voltage ratio calculating part 409, an intermediate determination voltage ratio inducing part 411, a voltage ratio comparing part 413, and an intermediate SOC correction determination part 415), and 
the information processing unit determines a state of the energy storage device based on a comparison between state of charge obtained by another method (see pars. 0125-0127 & 0132, wherein SOC correcting unit 203 compares the lower limit map voltage V1 and the terminal voltage V of the battery 103 (step S207). When the terminal voltage V is smaller than the lower limit map voltage V1 (the terminal voltage V<the lower limit map voltage V1), the operation flow proceeds to step S209 (another method), whereas when the terminal voltage V is equal to or larger than the lower limit map voltage V1 (the terminal voltage V the lower limit map voltage V1), a series of operations is ended. In step S209, the upper and lower limit SOC correcting unit 203 corrects the estimated SOC to the lower limit SOC).

In related art, US 2012/0133331 A1 to Ling et al.  discloses a battery management method, and more particularly, relates to a method for checking and modulating capacity and power of a battery (see Figs. 1-4) for electric car battery having a step of the residual capacity of the energy storage device is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device (see pars. 0029-0031, a voltage difference and the output electric capacity difference at a reference residual capacity of the battery are calculated, and a point corresponding to a ratio of the two ratios and greater than a threshold value is used as a first characteristic point, wherein the ratio at the reference residual capacity and the ratio at the current sampling point position is based on reference capacity; the ratio of the two ratios of the difference if the threshold value is judged that the current sampling point is the first characteristic point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the residual capacity of the energy storage device taught by Ogane et al. to be a ratio of the residual capacity and a reference capacity as taught by Ling et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to enables the SOC to be acquired directly based on the voltage of see Ling’s pars. 0043-0045).

Regarding claim 6, Ogane et al. disclose an energy storage device management apparatus comprising: 
a memory 111 in which information on a correlation between the voltage 107 and a residual capacity of the energy storage device 103 is stored (or information on a correlation between the voltage and a converted SOC; see pars. 0052-0057, 0105-0106 & 0109-0110, wherein residual and reference capacity are managed by unit 113 as capacity management system ); and 
an information processing unit 101, wherein the information processing unit obtains a state of charge (SOC) based of the energy storage device based on the voltage detected by the voltage sensor and the information stored in the memory 111 (see pars. 0127 & Fig. 14, wherein the intermediate storage capacity correcting unit 205 has an upper limit map voltage inducing part 401, a lower limit map voltage inducing unit 403, an upper and lower limit voltage width calculating part 405, an intermediate voltage difference calculating part 407, an upper and lower limit voltage ratio calculating part 409, an intermediate determination voltage ratio inducing part 411, a voltage ratio comparing part 413, and an intermediate SOC correction determination part 415), 
and the information processing unit determines a state of the energy storage device based on a comparison between a threshold acquired in advance (see par. 0132 & claims 3-4, wherein the intermediate storage capacity correcting unit 205 induces an intermediate storage capacity (50%, for example) which is set in advance and changes the estimated SOC to the intermediate storage capacity) and voltage value information via V of 107 of the energy storage device 103 acquired from the voltage sensor 107 in a state of charge more than a state of charge based on the ratio (see claims 1 & 8).
Ogane et al. fail to disclose the residual capacity of the energy storage device is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device. 
In related art, US 2012/0133331 A1 to Ling et al.  discloses a battery management method, and more particularly, relates to a method for checking and modulating capacity and power of a battery (see Figs. 1-4) for electric car battery having a step of the residual capacity of the energy storage device is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device (see pars. 0029-0031, a voltage difference and the output electric capacity difference at a reference residual capacity of the battery are calculated, and a point corresponding to a ratio of the two ratios and greater than a threshold value is used as a first characteristic point, wherein the ratio at the reference residual capacity and the ratio at the current sampling point position is based on reference capacity; the ratio of the two ratios of the difference if the threshold value is judged that the current sampling point is the first characteristic point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the residual capacity of the energy storage device taught by Ogane et al. to be a ratio of the residual capacity and a reference capacity as taught by Ling et al. as being not more than predictable use of prior art see Ling’s pars. 0043-0045).

As to claim 7, Ogane et al. disclose wherein the voltage value information comprises a voltage change value in a predetermined period (see par. 0132, wherein determination part 415 performs counting every predetermined time period in response to a signal inputted from the voltage ratio comparing part 413) or a voltage change value in a predetermined capacity change value (see claim 7 that sets forth limitations drawn to a predetermined condition, par. 0132).

Regarding claim 8, Ogane et al. disclose an energy storage device management method as seen in Fig. 1 comprising: 
obtaining a state of charge of an energy storage device based a voltage detected by a voltage sensor of the energy storage device 103 (see par. 0101 & 0105, wherein the battery 103 can supply a predetermined or larger continuously outputted power to a load such as the electric motor M when the SOC stays within a predetermined range (20% to 80%). In the description that will be made below, a lower end value (20%) of the predetermined range or width of the SOC is referred to as a "lower limit SOC" and an upper end value (80%) is referred to as an "upper limit SOC." The charge and discharge cycle of the battery 103 is repeated between the upper limit SOC and the lower limit SOC. An internal resistance of the battery 103 when the SOC stays around the lower limit SOC increases as the SOC decreases. In addition, the internal resistance of the battery 103 when the SOC stays around the upper limit SOC increases as the SOC increases) and a capacity 113 obtained from the voltage V of 107 of the energy storage device 103; and 
determining a state of the energy storage device based on a comparison between a threshold acquired in advance and voltage value information of the state of charge in a region more than a region in which the energy storage device 103 (see par. 0132, wherein the intermediate storage capacity correcting unit 205 induces an intermediate storage capacity (50%, for example) which is set in advance and changes the estimated SOC to the intermediate storage capacity, also see claims 3-4).
Ogane et al. fail to disclose the step wherein “obtaining a state of charge of an energy storage device based on a voltage detected by a voltage sensor and a ratio of a reference capacity” and “the energy storage device has a capacity equal to or less than the reference capacity where the capacity is less likely to deteriorate”. 
In related art, US 2012/0133331 A1 to Ling et al. discloses a battery management method, and more particularly, relates to a method for checking and modulating capacity and power of a battery (see Figs. 1-4) for electric car battery having a step of the residual capacity of the energy storage device is a ratio of the residual capacity and a reference capacity, wherein the reference capacity being set to predetermined amount less than the residual capacity at a full charge of the energy storage device (see pars. 0029-0031, a voltage difference and the output electric capacity difference at a reference residual capacity of the battery are calculated, and a point corresponding to a ratio of the two ratios and greater than a threshold value is used as a first characteristic point, wherein the ratio at the reference residual capacity and the ratio at the current sampling point position is based on reference capacity; the ratio of the two ratios of the difference if the threshold value is judged that the current sampling point is the first characteristic point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the taught by Ogane et al. to be as taught by Ling et al. One would be motivated to make such a modification in order to enables the SOC to be acquired directly based on the voltage of the energy storage device to improve voltage sensor that detects a voltage of an energy storage device more accuracy (see Ling’s pars. 0043-0045).

As to claim 9, Ogane et al. disclose wherein the energy storage device 103 comprises a lithium ion secondary battery melding lithium iron phosphate as a positive active material (see pars. 0002 & 0101, wherein the battery includes plural series-connected storage cells, and a secondary cell such as a nickel-metal hydride or lithium-ion secondary cell is used as the storage cell. In order to use such secondary cells safely, the remaining capacity or state of charge (SOC) of each storage cell needs to be monitored at all times so as to implement a control for prevention of overcharge and over discharge).


As to claim 11, Ogane et al. disclose a memory 111 in which information on a correlation between the voltage 107 and a residual capacity of an energy storage device 103 is stored (see pars. 0052-0057, 0105-0106 & 0109-0110, wherein the memory 111 may store an intermediate determination voltage ratio map every time the SOC of the battery 103 takes a different intermediate SOC in value. The memory 111 may store, in place of the intermediate determination voltage ratio map, a function of the intermediate determination voltage ratio which uses the temperature of the battery 103 as a variable every time the capacity of the battery 103 is the upper or lower capacity).

As to claim 12, Ogane et al. disclose a memory 111 in which information on a correlation between the voltage 107 and the SOC is stored (see pars. 0052-0057, 0105-0106 & 0109-0110, wherein the memory 111 may store an intermediate determination voltage ratio map every time the SOC of the battery 103 takes a different intermediate SOC in value. The memory 111 may store, in place of the intermediate determination voltage ratio map, a function of the intermediate determination voltage ratio which uses the temperature of the battery 103 as a variable every time the capacity of the battery 103 is the upper or lower capacity).

As to claim 15, Ogane et al. disclose a memory 111 in which information on a correlation between the voltage 107 and a residual capacity of an energy storage device 103 is stored (see pars. 0052-0057, 0105-0106 & 0109-0110, wherein the memory 111 may store an intermediate determination voltage ratio map every time the SOC of the battery 103 takes a different intermediate SOC in value. The memory 111 may store, in place of the intermediate determination voltage ratio map, a function of the intermediate determination voltage ratio which uses the temperature of the battery 103 as a variable every time the capacity of the battery 103 is the upper or lower capacity).

As to claim 16, Ogane et al. disclose a memory 111 in which information on a correlation between the voltage 107 and the SOC is stored (see pars. 0052-0057, 0105-wherein the memory 111 may store an intermediate determination voltage ratio map every time the SOC of the battery 103 takes a different intermediate SOC in value. The memory 111 may store, in place of the intermediate determination voltage ratio map, a function of the intermediate determination voltage ratio which uses the temperature of the battery 103 as a variable every time the capacity of the battery 103 is the upper or lower capacity).

As to claim 19, Ogane et al. disclose a memory 111 in which information on a correlation between the voltage 107 and a residual capacity of an energy storage device 103 is stored (see pars. 0052-0057, 0105-0106 & 0109-0110, wherein the memory 111 may store an intermediate determination voltage ratio map every time the SOC of the battery 103 takes a different intermediate SOC in value. The memory 111 may store, in place of the intermediate determination voltage ratio map, a function of the intermediate determination voltage ratio which uses the temperature of the battery 103 as a variable every time the capacity of the battery 103 is the upper or lower capacity).

As to claim 20, Ogane et al. disclose a memory 111 in which information on a correlation between the voltage 107 and the SOC is stored (see pars. 0052-0057, 0105-0106 & 0109-0110, wherein the memory 111 may store an intermediate determination voltage ratio map every time the SOC of the battery 103 takes a different intermediate SOC in value. The memory 111 may store, in place of the intermediate determination voltage ratio map, a function of the intermediate determination voltage ratio which uses the temperature of the battery 103 as a variable every time the capacity of the battery 103 is the upper or lower capacity).
s 10, 13-14 & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogane et al. (U.S. 2012/0133332 A1) in view of Ling et al.  (U.S. 2012/0133331 A1) and further view of Kanada (U.S. 2016/0372800 A1).

As to claims 10, 14 & 18, Ogane et al. & Ling et al. fail to disclose wherein the lithium ion secondary battery includes soft carbon as a negative active material.
In related art, US 2016/0372800 to Kanada discloses a lithium ion second battery 10 includes soft carbon as a negative active material (see par. 0049, wherein lithium ion second battery 10 having a graphite structure (graphite-based material), such as natural graphite, graphite and soft carbon, is used as the negative electrode active material particles of the lithium ion secondary battery 10. In the negative electrode active material particles having a graphite structure, when the lithium ion secondary battery 10 is charged, lithium ions are stored between the layers of the graphite structure of the negative electrode active material particles. FIG. 3 is a graph that shows a typical relationship between a charged capacity of the lithium ion secondary battery 10 and an increase in the thickness of the negative electrode active material layer 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second battery taught by Ogane et al. to includes soft carbon as a negative active material as taught by Kanada. One would be motivated to make such a modification in order to provides high ductility at ambient temperature which can be easily processed as a negative electrode of various shapes to improve the electrical conductivity of the electrode, increase the see Kanada’s pars. 0055-0056 & claim 6).


As to claims 13 & 17, Ogane et al. & Ling et al. fail to disclose wherein the energy storage device 103 comprises a lithium ion secondary battery including lithium iron phosphate as a positive active material.
In related art, US 2016/0372800 to Kanada discloses a lithium ion second battery 10 includes including lithium iron phosphate as a positive active material (see par. 0049, wherein lithium ion second battery 10 having a graphite structure (graphite-based material), such as natural graphite, graphite and soft carbon, is used as the negative electrode active material particles of the lithium ion secondary battery 10. In the negative electrode active material particles having a graphite structure, when the lithium ion secondary battery 10 is charged, lithium ions are stored between the layers of the graphite structure of the negative electrode active material particles. FIG. 3 is a graph that shows a typical relationship between a charged capacity of the lithium ion secondary battery 10 and an increase in the thickness of the negative electrode active material layer 63).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second battery taught by Ogane et al. to includes lithium iron phosphate as a positive active material as taught by Kanada. One would be motivated to make such a modification in order to provides high ductility at ambient temperature which can be easily processed as a negative electrode of various shapes to improve the electrical conductivity of the electrode, see Kanada’s pars. 0055-0056 & claim 6).


Response to Arguments
Applicant’s arguments, see pages 7-8, filed October 14, 2021, with respect to the rejection(s) of claim(s) 1-8 under 35 USC 102  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogane and Ling et al.  (U.S. 2012/0133331 A1).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


			February 23, 2022.


/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858